DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed over the prior arts, since the prior arts taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the following underlined limitation:
In claim 1, “....determining an assignment of the first queue request to a second core of the first computing device based on a comparison between an identifier associated with the first queue request in the data structure and a partition routing table stored in a memory location associated with the first core;
routing the first queue request to the second core by generating a first structured message that includes a pointer referencing memory associated with the data structure that stores the first queue request and by storing the first structured message in a structured message passing queue for the second core, wherein the second core processes the first queue request stored in the data structure responsive to reading the structured message...” in combination with other limitations recited in the claims.
Noted that the first closest prior art US 2018/0300140 A1 to Maeda teaches a method for processing queue requests by a queuing system having a plurality of computing devices (a method and an apparatus for processing requests by a queuing system having a plurality of computing devices, Fig. 1 and paragraphs [44-49]), each computing device having a plurality of cores (each computing device having a plurality of cores, Fig. 1, apparatus 1), each core having an associated processing thread configured to receive queue requests (each core having a queue configured to receive requests, Fig. 1 and paragraphs [46-50]), the method comprising:
receiving a first queue request by a processing thread associated with a first core of a first computing device of the plurality of computing devices (receiving a first queue request associated with a core of a plurality of apparatuses, paragraphs [46-48]), wherein receiving the first queue request includes generating a data structure for storing the first queue request (identifying a storage space for storing the first queue request, paragraphs [46-48]), where the data structure references memory chunks generated by an electronic communication unit (the storage space references a memory chunks generated by the apparatus, paragraphs [46-49]);
storing the first structured message in a structured message passing queue for the second core  (storing the reading/processing instruction in a list associated with a processing core, paragraphs [62, 64, 66-69]), wherein the second core processes the first queue request stored in the data structure responsive to reading the structured message (wherein the processing core reads the requests in response to processing instructions, paragraphs [66-68, 72, 75-76]).
Thus, Maeda teaches the conventional technique of queuing requests for processing by multiple-cores, but however, has not taught “determining an assignment of the first queue request to a second core of the first computing device based on a comparison between an identifier associated with the first queue request in the data structure and a partition routing table stored in a memory location associated with the first core; routing the first queue request to the second core by generating a first structured message that includes a pointer referencing memory associated with the data structure that stores the first queue request...; and deallocating the data structure responsive to an indication that processing of data stored in the data structure has been completed”. Therefore, Maeda has failed to teach the underlined limitations above when such limitations are incorporate with other limitations of the base claims.
Noted that the second closest prior art US 2019/0171895 A1 to Wang et al. (hereafter refers as Wang), teaches determining an assignment of the first queue request to a second core of the first computing device (determining to assign a first request of the plurality of requests to a second core of the plurality of cores based on one or more criteria, paragraphs [36-39]).
Thus, Wang teaches the conventional technique of processing requests by multiple-cores, but however, has not taught determining an assignment of the first queue request to a second core of the first computing device “based on a comparison between an identifier associated with the first queue request in the data structure and a partition routing table stored in a memory location associated with the first core” and “routing the first queue request to the second core by generating a first structured message that includes a pointer referencing memory associated with the data structure that stores the first queue request”. Therefore, Wang has failed to teach the underlined limitations above when such limitations are incorporated with other limitations of the base claims.
Noted that the third closest prior art US 2020/0110634 A1 to Alvarez Martinez et al. (hereafter refers as Alvarez Martinez), teaches deallocating the data structure responsive to an indication that processing of data stored in the data structure has been completed (de-allocating the data stored in a buffer responsive to an indication that processing of the data stored in the buffer has been completed, paragraph [96]).
Thus, Alvarez Martinez teaches the conventional technique of processing requests by multiple-cores, but however, has not taught determining an assignment of the first queue request to a second core of the first computing device “based on a comparison between an identifier associated with the first queue request in the data structure and a partition routing table stored in a memory location associated with the first core” and “routing the first queue request to the second core by generating a first structured message that includes a pointer referencing memory associated with the data structure that stores the first queue request”. Therefore,  Alvarez Martinez has failed to teach the underlined limitations above when such limitations are incorporate with other limitations of the base claims.
In view of the foregoing, Maeda, Wang and Alvarez Martinez, when taken individually or in combination fail to particular disclose, fairly suggest, or render obvious the underlined limitations when such limitations are incorporated with other limitations of the base claims as set forth above. Therefore, the base claim 1 is allowed over the prior arts.  The dependent claims 2-7 which depended upon claim 1 are also allowable over the prior arts for the reason of their dependency upon the allowable claim 1.

In claims 8 and 14, "... receiving, by a first processing thread associated with a first core of the plurality of cores of a first computing device of the plurality of computing devices, pointers to chunks of memory allocated responsive to a receipt of network traffic by an electronic communications unit...
generating a data structure including the pointers and a reference count…” in combination with other limitations recited in the claims.
Noted that the first closest prior art US 2018/0300140 A1 to Maeda teaches a method and an apparatus for processing network traffic by a queuing system having a plurality of computing devices (a method and an apparatus for processing requests by a queuing system having a plurality of computing devices, Fig. 1 and paragraphs [44-49]), each computing device having a plurality of cores (each computing device having a plurality of cores, Fig. 1, apparatus 1), each core having an associated processing thread configured to receive network traffic (each core having a queue configured to receive requests, Fig. 1 and paragraphs [46-50]), the method comprising:
receiving, by a first processing thread associated with a first core of the plurality of cores of a first computing device of the plurality of computing devices (a first processing thread/queue 30, reads the pointers from a request queue 200, paragraphs [55, 60, 61, 65]), pointers to chunks of memory allocated (the pointers are pointed to the portions of memory allocated for storing requests, paragraphs [54-55, 58, 71]), the chunks of memory each including a portion of a queue batch (each portions of memory including a group of queue requests, paragraphs [50, 52, 54-55, 60]), wherein the queue batch includes a plurality of queue requests (wherein each queue requests includes a plurality of requests, paragraphs [50, 52, 54-55, 60]);
generating a data structure including the pointers (generating a storage space for storing the pointers, paragraphs [55, 60, 61, 65]);
generating a first structured message for the first queue request (generating a reading/processing instruction for the first queue request, paragraphs [61-63, 63-67]); and
storing the first structured message in a structured message passing queue associated with the second core (storing the reading/processing instruction in a list associated with a processing core, paragraphs [62, 64, 66-69]), wherein a second processing thread associated with the second core, responsive to receiving the structured message, processes the first queue request by retrieving the first queue request from at least one of the chunks of memory (wherein the processing core reads the requests in response to processing instructions, paragraphs [66-68, 72, 75-76]).
Thus, Maeda teaches the conventional technique of queuing requests for processing by multiple-cores, but however, has not taught that generating data structure including the pointers and a reference count nor determine a processing assignment to the second core. Therefore, Maeda has failed to teach the underlined limitations above when such limitations are incorporate with other limitations of the base claims.
Noted that the second closest prior art US 2019/0171895 A1 to Wang et al. (hereafter refers as Wang), teaches determining, for a first request of the plurality of requests, a processing assignment to a second core of the plurality of cores of the first computing device (determining to assign a first request of the plurality of requests to a second core of the plurality of cores based on one or more criteria, paragraphs [36-39]).
Thus, Wang teaches the conventional technique of processing requests by multiple-cores, but however, has not taught that generating data structure including the pointers and a reference count. Therefore, Wang has failed to teach the underlined limitations above when such limitations are incorporate with other limitations of the base claims.
Noted that the third closest prior art US 2017/0075902 A1 to Hoffner et al. (hereafter refers as Hoffner) teaches a queue batch transmitted to an electronic communication unit (transmitting a batch request to a device for processing, paragraphs [24, 35, 39, 49]).
Thus, Hoffner teaches the conventional technique of processing requests by multiple-cores, but however, has not taught that generating data structure including the pointers and a reference count nor receiving pointers responsive to a receipt of network traffic by an electronic communications unit. Therefore, Hoffner has failed to teach the underlined limitations above when such limitations are incorporate with other limitations of the base claims.

In view of the foregoing, Maeda, Wang and Hoffner, when taken individually orin combination fail to particular disclose, fairly suggest, or render obvious the underlinedlimitations when such limitations are incorporated with other limitations of the base claims as set forth above. Therefore, the base claims 8 and 14 are allowed over the prior arts.  The dependent claims 9-13 and 15-20, which depended upon claims 8 and 14, respectively, are also allowable over the prior arts for the reason of their dependency upon the allowable claims 8 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0124712 A1 discloses routing requests to correct processor by comparing identifier with a lookup table (see paragraph [19]).
US 2020/0151001 A1 discloses deleting data associated with a task stored in a memory when the task is completed (See abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/Primary Examiner, Art Unit 2469                                                                                                                                                                                                        June 9, 2022